

ESCROW AND SECURITY AGREEMENT
 
This ESCROW AND SECURITY AGREEMENT (this “Agreement”) is made and entered into
as of September 4, 2009 (the “Effective Date”), by and among DeWind Turbine,
Co., a California corporation (“DeWind Turbine”), DeWind, Inc., a Nevada
corporation (“Seller”), and U.S. Bank National Association, a national banking
association, as Escrow Agent (the “Escrow Agent”).
 
RECITALS
 
A.           This Agreement is entered into pursuant to that certain Asset
Purchase Agreement, dated as of August 10, 2009 (as amended, the “Purchase
Agreement”) by and among Daewoo Shipbuilding & Marine Engineering Co., Ltd.
(“DSME”), Seller and Composite Technology Corporation.  Capitalized terms used
in this Agreement and not otherwise defined herein shall have the meanings given
to them in the Purchase Agreement.
 
B.           DeWind Turbine, as an Affiliate of DSME, has assumed all of DSME’s
rights and benefits under the Purchase Agreement, pursuant to that Assignment of
Agreement between DSME and DeWind Turbine, dated August 31, 2009.
 
C.           Section 3.3(a) of the Purchase Agreement provides that DSME or its
Affiliates will be entitled to withhold from the amounts payable to Seller at
Closing cash in the amount of Seventeen Million One Hundred Seventy-Five
Thousand Dollars ($17,175,000) (the “Escrow Funds”).  The Escrow Funds are to be
placed in an escrow account (the “Escrow Account”) for the purpose of
reimbursing DSME or its Affiliates, at least in part, for any and all Losses
DSME or its Affiliates might incur related to the Purchase Agreement and the
transactions thereunder.
 
D.           DeWind Turbine and Seller are entering into this Agreement to
consummate the transactions contemplated in the Purchase Agreement and as a
condition precedent to consummation of the Closing, and the parties desire to
set forth in this Agreement the terms and conditions pursuant to which the
Escrow Funds shall be deposited, held in and disbursed from the Escrow Account.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.      Escrow.
 
(a)           Escrow of Funds.
 
(i)           Escrow Funds.  At the Closing, DeWind Turbine shall deposit the
Escrow Funds with the Escrow Agent in the manner contemplated by Section 2(a) of
this Agreement.
 
(ii)           Agreement to Hold Escrow Funds.  The Escrow Agent shall hold the
Escrow Funds delivered to it pursuant to Section 1(a)(i) above in escrow for the
purpose of paying, at least in part, any Claims (defined below) which might be
made against the Escrow Funds by DeWind Turbine, until the Escrow Agent is
required to release such Escrow Funds in accordance with the terms of this
Agreement.  The Escrow Agent agrees to accept delivery of such Escrow Funds and
to hold such Escrow Funds in escrow for the benefit of DeWind Turbine and Seller
subject to the terms and conditions of this Agreement.

 
 

--------------------------------------------------------------------------------

 

(b)              Notice of Claim.  As used herein, the term “Claim” means a
claim for any Losses under Section 10.2 of the Purchase Agreement.  DeWind
Turbine shall deliver a written notice of the Claim (the “Notice of Claim”) to
the Seller and the Escrow Agent in compliance with Section 3 below.  Except as
set forth in Section 2(c)(i), DeWind Turbine will make a Claim against the
Escrow Funds only as contemplated by Section 10 of the Purchase
Agreement.  DeWind Turbine may give the Notice of Claim after the determination
of any Claims in accordance with Section 10 of the Purchase Agreement.
 
(c)              Escrow Period.  As used herein, the term “Escrow Period” means
that time period beginning on the Closing Date and ending on the third
anniversary thereafter at 5:00 p.m. (Pacific Standard Time), unless and to the
extent extended under Section 2(c)(ii) below.
 
2.      Deposit of Escrow Funds; Release from Escrow.
 
(a)              Delivery of Escrow Funds.  On the Closing Date, the Escrow
Funds shall be delivered by DeWind Turbine to the Escrow Agent by wire transfer.
 
(b)              Investment of Escrow Funds.  The Escrow Funds shall be placed
by the Escrow Agent into a U.S. Bank Money Market Account as described in
Exhibit A attached hereto.  All interest or appreciation accrued on the Escrow
Funds (the “Additional Escrow Funds”) shall be deemed to be Escrow Funds for the
purposes contemplated in this Agreement.
 
(c)              ***
 
(d)              Release of Escrow Funds.  The Escrow Funds shall be held by the
Escrow Agent for the benefit of DeWind Turbine and Seller until such Escrow
Funds are required to be released pursuant to either:  (i) Section 2(c) above;
or (ii) when required under applicable provisions of Section 4 below.  The
Escrow Agent shall deliver to Seller or to DeWind Turbine, as applicable
hereunder, the requisite amount of Escrow Funds to be released on such
applicable date(s) by wire transfer to such account(s) as have been designed in
writing to the Escrow Agent by Seller or DeWind Turbine, respectively.
 
(e)              Nature of Interest in Escrow Funds.  The parties acknowledge
and agree that DeWind Turbine’s and Seller’s payment interests in the Escrow
Funds are contingent rights to payment from the Escrow Funds, and that neither a
voluntary or involuntary case under any applicable bankruptcy, insolvency or
similar law, nor the appointment of a receiver, trustee, custodian or similar
official in respect of DeWind Turbine or Seller shall increase its respective
payment interest in the Escrow Funds or affect, modify, convert or otherwise
change any right it may have to the Escrow Funds.
 
(f)              No Transfer or Encumbrance of Escrow Funds.  Both parties have
not, and agree that they will not, subject the Escrow Funds to a Lien or
otherwise encumber the Escrow Funds, except as permitted by this Agreement.
 
*** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 
2

--------------------------------------------------------------------------------

 

(g)              Grant of Security Interest to DeWind Turbine.  In order to
secure Seller’s obligations and enhance DeWind Turbine’s rights and remedies
under this Agreement and under the Purchase Agreement, Seller hereby grants to
DeWind Turbine, effective as of the date hereof, a security interest in all of
Seller’s right, title and interest in and to the Escrow Account and the Escrow
Funds, including, without limitation, all accounts, certificates of deposit,
cash, funds and investments established or made with the Escrow Funds and any
replacements or proceeds thereof.  The Escrow Agent acknowledges that DeWind
Turbine has a security interest in the Escrow Account, the Escrow Funds and
Additional Escrow Funds, and all assets and investments which may be held in the
Escrow Account from time to time, and shall maintain and preserve such assets
subject to this security interest.  The parties hereto agree that this Agreement
including Section 2(g) shall establish “control,” as defined in Sections 9-104
and 8-106 of the Uniform Commercial Code, as enacted in the State of California,
and as amended from time to time (the “UCC”), of the Escrow Funds, which control
is effective to perfect DeWind Turbine’s security interest in the Escrow
Funds.  The Escrow Agent and Seller shall take all actions as may be reasonably
requested in writing by DeWind Turbine to perfect or maintain the security
interest created by Seller hereunder in the Escrow Funds.  DeWind Turbine is
authorized by the other parties hereto to file UCC financing statements naming
Seller as “Debtor” and DeWind Turbine as “Secured Party” and take such other and
further actions as DeWind Turbine may reasonably determine to perfect DeWind
Turbine’s security interest granted herein, with or without execution by the
other parties hereto, to the extent permitted by applicable law.  Such security
interest shall automatically be released solely with respect to any funds
properly distributed from the Escrow Funds pursuant to the terms of this
Agreement.  DeWind Turbine agrees to promptly execute such instruments of
release and termination of the security interest granted hereunder with respect
to any Escrow Funds properly received by or distributable to Seller pursuant to
the terms of this Agreement, and as may be reasonably requested in writing by
Seller.  Seller hereby represents and warrants to DeWind Turbine that (1) its
exact legal name is as set forth in the Preamble hereto, (2) it is a Nevada
corporation, (3) its organizational identification number issued by the state of
Nevada is E0851042006-3 and (4) its principal place of business is 2026 McGaw
Ave., Irvine, California 93614
 
(h)              Power to Transfer Escrow Funds.  The Escrow Agent is hereby
granted the power to effect any transfer of Escrow Funds contemplated by this
Agreement.
 
(i)               Tax Reporting.  The parties hereto agree that, for tax
reporting purposes, all interest or other income, if any, attributable to the
Escrow Funds or any other amount held in escrow by the Escrow Agent pursuant to
this Agreement shall be allocable to Seller.
 
(j)               Certification of Tax Identification Numbers.  DeWind Turbine
and Seller agree to provide the Escrow Agent with certified tax identification
numbers for each of them by signing and returning Forms W-8 or W-9 to the Escrow
Agent at signing of this Agreement.  The parties hereto understand that, if such
tax identification numbers are not so certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code, as it may be amended from
time to time, to withhold a portion of any interest or other income earned on
the investment of monies or other property held by the Escrow Agent pursuant to
this Agreement.

 
3

--------------------------------------------------------------------------------

 

3.      Notice of Claim.
 
(a)              Contents of Notice.  The Notice of Claim given by DeWind
Turbine pursuant to Section 1(b) above shall be set forth in writing and shall
contain the following information to the extent it is reasonably available to
DeWind Turbine:
 
(i)           The amount, if known, or if not known, of an estimate of the
foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) (the “Loss Amount”); and
 
(ii)           A detailed description of the basis for such Claim, including the
facts and circumstances justifying DeWind Turbine’s entitlement to
indemnification pursuant to Section 10.2 of the Purchase Agreement with
reference to the specific breach alleged or other basis for such entitlement,
and the application (or inapplicability) of the threshold for a De Minimis
Claim, the Deductible and the Cap.
 
(b)              No Release Until Resolved Under Section 4.  The Escrow Agent
shall not transfer any of the Escrow Funds held in the Escrow Account to DeWind
Turbine pursuant to a Notice of Claim until such Notice of Claim has been
resolved in accordance with Section 4. Notwithstanding the foregoing and for the
purpose of clarification, this Section 3(b) shall not be applicable to any
amount of Escrow Funds released to Seller pursuant to Section 2(c) above.
 
4.      Resolution of Claims and Transfers of Escrow Funds.  The Notice of Claim
received by Seller and the Escrow Agent pursuant to Section 1(b) and Section 3
above shall be resolved as follows:  After the Notice of Claim has been
delivered by DeWind Turbine to Seller and the Escrow Agent pursuant to Section
6(e), Seller will have 15 Business Days from receipt of such Notice of Claim to
dispute the Claim and shall reasonably cooperate and assist DeWind Turbine in
determining the validity of the Claim for indemnity.  If Seller does not give
notice to DeWind Turbine that it disputes the Claim within 15 Business Days
after receipt of the Notice of Claim, the Claim shall be deemed to be a Loss
subject to indemnification under Section 10 of the Purchase Agreement, and the
Escrow Agent shall:  (a) as soon as is reasonably practical release from escrow
and transfer to DeWind Turbine an amount of the Escrow Funds equal to (i) the
amount of the Loss Amount specified in the Notice of Claim if the Loss Amount is
less than the amount of the Escrow Funds, or (ii) the amount of the Escrow Funds
if the Loss Amount exceeds the amount of the Escrow Funds; and (b) notify Seller
in writing of such transfer of Escrow Funds as promptly
thereafter.  Notwithstanding the foregoing, if Seller gives notice to DeWind
Turbine, with a copy to the Escrow Agent, that it disputes the Claim, then the
Escrow Agent shall not release any of the Escrow Funds in favor of DeWind
Turbine until such dispute is resolved pursuant to Section 5(b).
 
5.      Limitation of Escrow Agent’s Liability.
 
(a)              Limitation of Liability.  The Escrow Agent shall incur no
liability with respect to any action taken or suffered by it in good faith
reliance upon any notice, direction, instruction, consent, statement or other
document believed by it in good faith to be genuine and duly authorized, nor for
any other action or inaction, except its own willful misconduct, fraud or gross
negligence or a material breach of its obligations under this Agreement.  The
Escrow Agent shall have no duty to inquire into or investigate the validity,
accuracy or content of the Notice of Claim or any other document delivered to
it.  The Escrow Agent also need not inquire into or verify that any Claim set
forth in a Notice of Claim conforms to the requirements of Section 10.5 of the
Purchase Agreement.  The Escrow Agent shall not be responsible for the validity
or sufficiency of this Agreement.  In all questions arising under this
Agreement, the Escrow Agent may rely on the advice or opinion of counsel, and
for anything done, omitted or suffered in good faith by the Escrow Agent based
on such advice, the Escrow Agent shall not be liable to anyone.  The Escrow
Agent shall not be required to take any action hereunder involving any expense
unless the payment of such expense is made or provided for in a manner
satisfactory to it.  The Escrow Agent shall have no duties or responsibilities
other than those expressly set forth in this Agreement and the implied duty of
good faith and fair dealing.

 
4

--------------------------------------------------------------------------------

 

(b)              Resolution of Conflicting Demands.  In the event conflicting
demands are made or conflicting notices are served upon the Escrow Agent with
respect to the Escrow Account, the Escrow Agent shall not release any of the
Escrow Funds, but shall have the absolute right, at the Escrow Agent’s election,
to do any or all of the following:  (i) resign so a successor Escrow Agent can
be appointed pursuant to Section 5(f); (ii) file a suit in interpleader and
obtain an order from a court of competent jurisdiction requiring the parties to
interplead and litigate in such court their several claims and rights among
themselves; or (iii) give written notice to the parties that it has received
conflicting instructions from the parties hereto and is refraining from taking
action until it receives Joint Instructions consented to in writing by both
DeWind Turbine and Seller.  In the event an interpleader suit as described in
clause (ii) above is brought, the Escrow Agent shall thereby be fully released
and discharged from all further obligations imposed upon it under this Agreement
with respect to the matters that are the subject of such interpleader suit, and
DeWind Turbine shall pay the Escrow Agent all costs, expenses and reasonable
attorneys’ fees expended or incurred by the Escrow Agent pursuant to the
exercise of the Escrow Agent’s rights under this Section 5(b) (such costs, fees
and expenses shall be treated as fees and expenses for the purposes of Section
5(g)).  The prevailing party shall be entitled to reimbursement from the other
party of any fees and expenses of the Escrow Agent in connection with such
interpleader.
 
(c)           Indemnification.  Each of DeWind Turbine on the one hand and
Seller on the other (each an “Indemnifying Party” and together the “Indemnifying
Parties”), hereby jointly and severally covenants and agrees to reimburse,
indemnify and hold harmless the Escrow Agent, and the Escrow Agent’s officers,
directors, employees, counsel and agents (severally and collectively, “Escrow
Agent”), from and against any loss, damage or liability suffered, incurred by or
asserted against Escrow Agent (including amounts paid in settlement of any
action, suit, proceeding or claim brought or threatened to be brought and
including reasonable expenses of legal counsel) arising out of, in connection
with or based upon, any act or omission in good faith by Escrow Agent (not
involving negligence, breach of the terms of this Agreement, gross negligence,
willful misconduct or fraud on Escrow Agent’s part) relating in any way to this
Agreement or the Escrow Agent’s services hereunder.  Anything in this Agreement
to the contrary notwithstanding, in no event shall the Escrow Agent be liable
for special, indirect or consequential loss or damages of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damages and regardless of the form of
action.  Any Indemnifying Party who reimburses or indemnifies the Escrow Agent
pursuant to this Section 5(c) shall have a right to seek contribution from any
and all other Indemnifying Parties according to their relative fault.

 
5

--------------------------------------------------------------------------------

 

(d)              Defense.  Each Indemnifying Party may participate at its own
expense in the defense of any claim or action that may be asserted against
Escrow Agent, and if the Indemnifying Parties so elect, the Indemnifying Parties
may assume the defense of such claim or action; provided, however, that if there
exists a conflict of interest that would make it inappropriate, in the sole
discretion of the Escrow Agent, for the same counsel to represent both Escrow
Agent and the Indemnifying Parties, Escrow Agent’s retention of separate counsel
shall be reimbursable as hereinabove provided.  Escrow Agent’s right to
indemnification hereunder shall survive Escrow Agent’s resignation or removal as
Escrow Agent and shall survive the termination of this Agreement by lapse of
time or otherwise.
 
(e)              Notice to Indemnifying Parties.  The Escrow Agent shall notify
each Indemnifying Party by letter, or by telephone or telecopy confirmed by
letter, of any receipt by Escrow Agent of a written assertion of a claim against
Escrow Agent, or any action commenced against Escrow Agent, for which
indemnification is required under Section 5(c), within 10 Business Days after
Escrow Agent’s receipt of written notice of such claim.  The Indemnifying
Parties will be relieved of their indemnification obligations under this Section
5 if Escrow Agent fails to timely give such notice and such failure adversely
affects the Indemnifying Parties’ ability to defend such claim.  However, Escrow
Agent’s failure to so notify each Indemnifying Party shall not operate in any
manner whatsoever to relieve an Indemnifying Party from any liability that it
may have otherwise than on account of this Section 5.
 
(f)              Successor to Escrow Agent.  The Escrow Agent may resign as
Escrow Agent by giving both DeWind Turbine and Seller 30 days written notice of
its intention to resign.  In the case of such a resignation, the Escrow Agent
shall cooperate fully with the other parties in the orderly transfer of the
Escrow Funds to a successor Escrow Agent and shall promptly refund the pro rata
portion of any unearned escrow fees which may have been paid.  If the Escrow
Agent resigns or is not available for any reason, DeWind Turbine and Seller
shall mutually appoint a successor to the Escrow Agent who (i) is a national
bank having assets of at least $10,000,000,000; and (ii) shall execute a copy of
this Escrow Agreement for delivery to DeWind Turbine and Seller.  Until such
time as the Escrow Agent’s successor is appointed, the Escrow Agent shall retain
the Escrow Funds.
 
(g)              Fees.
 
(i)           DeWind Turbine on the one hand, and Seller on the other hand,
shall each bear 50% of the Escrow Agent’s fees and expenses and shall timely pay
such fees and expenses.  The Escrow Agent’s non-refundable Initial Setup fee in
the amount of $1,000 shall be paid at signing of this Agreement and an
additional fee for each transaction of funds or documents in or out of the
escrow, excluding the initially required documents, including this Agreement, to
fully effect the escrow (the “Transaction Fee”) will be invoiced (the “Invoice”)
when a transaction occurs, and all fees shall be payable in U.S. Dollars.

 
6

--------------------------------------------------------------------------------

 

(ii)           In the event of non-payment of any fees or charges invoiced by
the Escrow Agent, the Escrow Agent shall give notice of non-payment of any fee
due and payable hereunder to the non-paying party and, in such an event, such
party shall have the right to pay the unpaid fee within ten Business Days after
receipt of notice from the Escrow Agent or otherwise give notice of its good
faith dispute thereof.  If such party fails to pay in full all undisputed fees
due during such ten business day period, the Escrow Agent shall give notice of
non-payment of any undisputed fee due and payable hereunder to the other party
hereto and, in such event, such party shall have the right, but not the
obligation, to pay the unpaid fee within ten days of receipt of such notice from
the Escrow Agent.  A party who pays the other party’s portion of fees pursuant
to this Section 5(g)(ii) shall have a claim against the Escrow Funds for such
amounts.  Upon payment of the undisputed unpaid fee by either DeWind Turbine or
Seller, as the case may be, this Agreement shall continue in full force and
effect until the end of the applicable term. Failure to pay the undisputed
unpaid fee under this Section 5(g)(ii) by both DeWind Turbine and Seller shall
result in termination of this Agreement upon 30 days prior written notice by the
Escrow Agent to Seller and DeWind Turbine, unless the Escrow Agent has been
given notice of any good faith dispute of the unpaid fees.
 
6.      General Terms.
 
(a)              Termination; Successors and Assigns.  Upon the release of all
Escrow Funds to Seller and/or to DeWind Turbine pursuant to the terms and
conditions of this Agreement, this Agreement shall terminate and be of no
further force and effect.  Until such time, this Agreement shall bind and inure
to the benefit of Seller, DeWind Turbine, the Escrow Agent and their respective
successors and permitted assigns.  Neither Seller nor DeWind Turbine may assign
any of its rights or obligations hereunder without the prior written consent of
the other party, provided that either may assign or delegate any of its rights
and obligations under this Agreement to an Affiliate upon notice to the other
parties hereto at any time without requiring the consent of any party.
 
(b)              Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the Laws of the State of California,
without giving effect to any choice of Law or conflict of Laws rules or
provisions (whether of the State of California or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State
of California.
 
(c)              Severability.  Any provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
 
(d)              Amendment and Waivers; Rights Non-Exclusive.  Any term or
provision of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only by a writing signed by the party to
be bound thereby.  The waiver by a party of any breach hereof or default in the
performance hereof will not be deemed to constitute a waiver of any other
default or any succeeding breach or default.  The rights and remedies of the
parties under this Agreement are cumulative and not exclusive of any rights or
remedies which such party would otherwise have.

 
7

--------------------------------------------------------------------------------

 

(e)              Notices.  Any notice, request, demand, waiver, consent,
approval or other communication which is required or permitted hereunder shall
be in writing and shall be deemed given (i) on the date established by the
sender as having been delivered personally, (ii) on the date delivered by a
private courier as established by the sender by evidence obtained from the
courier, (iii) on the date sent by facsimile, with confirmation of transmission,
if sent during normal business hours of the recipient, if not, then on the next
business day, or (iv) on the fifth day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such
communications, to be valid, must be addressed as follows:
 
If to DeWind Turbine, to:
 
DeWind Turbine Co.
3 Park Plaza, Jamboree Center Building, Suite 1920
Irvine, CA 92614
Attention:  Hyun Ho Seo
Phone:  [+82-2-2129-0153]
Facsimile:  [+82-2-2129-0079]


With a required copy to:


Reed Smith LLP
1510 Page Mill Road, Suite 110
Palo Alto, CA 94304
Attention:  Catharina Y. Min
Phone:  (650) 352-0526
Facsimile:  (650) 352-0699

 
If to Seller, to:
 
Composite Technology Corporation
2026 McGaw Ave.
Irvine, CA 92614
Attention:  Michael McIntosh
Phone:   (949) 428-8500
Facsimile:  (949) 660-1533

 
With a required copy to:
 
Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa St., 30th Floor
Los Angeles, CA 90017
Attention:  Neil Wertlieb
Phone:   (213) 892-4410
Facsimile:  (213) 892-4710

 
8

--------------------------------------------------------------------------------

 

If to Escrow Agent, to:
 
U.S. Bank National Association
Corporate Trust Services
One California Street, Suite 1000
San Francisco, CA 94111
Attention:  Alan Maravilla
Phone:  (415) 273-4512
Facsimile:  (415) 273-4590


or to such other address or to the attention of such person or persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
 
(f)              Further Assurances.  DeWind Turbine and Seller each agrees to
cooperate fully with the other parties and to execute such further instruments,
documents and agreements and to give such further written assurances as may be
reasonably requested by the other parties to evidence and reflect the
transactions provided for herein and to carry into effect the intent of this
Agreement.
 
(g)              Entire Agreement.  This Agreement, any agreements referenced
herein, and any exhibits and schedules hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect to the subject matter hereof.  Any and all
previous agreements and understandings between or among the parties regarding
the subject matter hereof, whether written or oral, are superseded by this
Agreement.
 
(h)             Escrow Agent.  U.S. Bank National Association is acting solely
as Escrow Agent and is not a party to, nor has it reviewed or approved the
Purchase Agreement or any other matter of background related to this Escrow
Agreement, other than this Agreement itself, and has assumed without
investigation, the authority of the individuals executing this Escrow Agreement
to be authorized to do so on behalf of the party or parties involved.
 
(i)               USA Patriot Act Compliance.  To help the government fight the
funding of terrorism and money laundering activities, federal law requires all
financial institutions to obtain, verify and record information that identifies
each person who opens an account.  For a non-individual person such as a
business entity, a charity, a trust or other legal entity the Escrow Agent will
ask for documentation to verify its formation and existence as a legal
entity.  The Escrow Agent may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.  The parties each agree
to provide all such information and documentation as to themselves as requested
by Escrow Agent to ensure compliance with federal law.

 
9

--------------------------------------------------------------------------------

 

(j)               Consent to Jurisdiction.  Each party irrevocably submits to
the exclusive jurisdiction of (i) Los Angeles County, California, and (ii) the
United States District Court for the District of Central California, for the
purposes of any Action arising out of this Agreement or any transaction
contemplated hereby.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS OR THE ACTIONS OF
SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF AND THEREOF.
  
(k)              Counterparts.  This Agreement may be executed in any number of
counterparts, and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument.  This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.
 
[Signature Pages Follow]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
DEWIND TURBINE:
 
DEWIND TURBINE CO.
   
By:
/s/  
Name: 
 
Title:
   
SELLER:
 
DEWIND INC.
 
By:
/s/   
Name: 
 
Title:
   
ESCROW AGENT:
 
U.S. BANK, NATIONAL ASSOCIATION
 
By:
/s/       
Name:
Alan Maravilla
Title:
Vice President

 
 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
U. S. BANK MONEY MARKET ACCOUNTS
ACCOUNT DESCRIPTION AND TERMS



U.S. Bank money market accounts are U.S. Bank National Association (“U.S. Bank”)
deposit accounts designed to meet the needs of Corporate Escrow and other
Corporate Trust customers of U. S. Bank.  Accounts pay competitive variable
interest rates, which are determined upon the customer’s aggregated
balance.  Customer deposits are insured up to $250,000 per depositor  pursuant
to the Federal Deposit Insurance Corporation’s insurance rules.


Interest rates currently offered on the accounts are determined at U. S. Bank’s
discretion and may change daily.  U. S. Bank National Association uses the daily
balance method to calculate interest on these accounts.  This method applies a
daily periodic rate to the principal in the accounts each day of the month and
divides that figure by the number of days in the period.  Interest on customer
deposits begins to accrue on the business day funds are credited to a U.S. Bank
deposit account.  Interest is compounded on a monthly basis.


The owner of the accounts is U. S. Bank National Association as agent for its
customers.  All account deposits and withdrawals are performed by U.S. Bank
National Association.

 
 

--------------------------------------------------------------------------------

 
